DETAILED ACTION


Response to Arguments
Applicant's arguments filed 7/8/22 have been fully considered but they are not persuasive.  Applicant asserts that the combination of references does not teach the limitation requiring a position of the laundry at the start of the first section to be 180 degrees different than the position at the start of the second section, which was previously recited in claim 3.  Applicant states that neither Kwon nor Kim teach this limitation; however, neither reference was cited to teach it.  Kanazawa was cited to teach the limitation with an obviousness rationale, but Applicant did not address the teachings of Kanazawa in its remarks.

Response to Amendments
Amendments to the claims overcome the rejection of claims 2 and 11 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejections of claims 1-13 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over KR100211559B1 by Kwon in view of U.S. Patent Application Publication 20150233037 by Kim et al. and U.S. Patent Application Publication 20090199598 by Kanazawa.
As to claim 1, Kwon teaches a washing machine comprising a drum (para. 2); a motor (para. 26); a speed sensor (para. 26); and a processor (para. 26) configured to rotate the drum in first and second acceleration sections having substantially the same absolute value speed, wherein the rotational direction at the start of the second section is opposite that at the start of the first section (fig. 4).
Kwon teaches that an amount of unbalance is determined during its acceleration sections (paras. 27-31), but does not teach that a mass of the laundry is identified based on a detected speed in each of the first and second acceleration sections.  However, one of ordinary skill in the art would have recognized as obvious to detect a mass during the acceleration sections.  Kwon teaches that its acceleration sections are performed before entering dehydration (para. 31), and it was known in the art to perform mass detection before entering dehydration.  Kim teaches that the mass (weight) of laundry may be identified based on a detected speed during forward and reverse accelerations of a drum prior to spin-drying (para. 125), the identified weight being utilized to determine an amount of unbalance (para. 127).  One of ordinary skill in the art would have recognized as obvious to modify the washing machine taught by Kwon to identify a mass of the laundry during the acceleration sections in order to use the mass to determine an amount of unbalance, as taught by Kim.  This modification would serve to accomplish the stated purpose taught by Kwon, namely to determine whether an acceptable amount of unbalance is present before entering dehydration, and would use the known method of identifying a laundry mass as part of an unbalance determination.
Kwon does not teach that the position of the laundry at the start of the first acceleration section is 180 degree from the position at the start of the second section.  However, one of ordinary skill in the art would have recognized that to be obvious in view of Kanazawa.  Kanazawa teaches a washing machine with a method to identify a mass of laundry during acceleration sections, and teaches that a second acceleration process should begin with the position of the drum (and consequently the laundry therein) at a position 180 degrees from the start of the first acceleration section (para. 25, the position difference being n+0.5 drum rotations).  Kanazawa teaches that this results in the possibility of cancelling the effect of the rotation speed at the start time of the measurement to achieve a higher weight calculation accuracy (para. 26).  One of ordinary skill in the art would have been motivated to modify the washing machine taught by Kwon to have its controller control the motor as taught by Kanazawa in order to provide a higher weight calculation accuracy.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, Kwon teaches controlling its motor to drive at substantially the same rotational speed in constant speed sections before the first and second acceleration sections (fig. 7).
As to claim 4, Kanazawa teaches that the drum is rotated an integer number of times during the acceleration sections (para. 51).
As to claim 5, Kim teaches that the mass of the laundry is based on mass detected in first and second acceleration sections (para. 125); Kanazawa also teaches that the mass of the laundry is based on mass detected in first and second acceleration sections (para. 53).
As to claim 6, Kanazawa teaches that the mass of the laundry is based on an average of the mass detected in first and second acceleration sections (para. 53).
As to claim 7, Kanazawa teaches that its processor identifies a start time of the first and second acceleration sections based on a rotation angle of the drum (para. 25).
As to claim 8, Kanazawa teaches identifying a rotation angle difference between the start times of the first and second acceleration sections (para. 25).
As to claim 9, Kanazawa teaches that the start times of the first and second acceleration sections is based on a speed, current, or voltage (paras. 49-52 and 61, position of the drum is determined by the rotational frequency measurement unit 71 with is based on the speed of the drum).
As to claim 10, one of ordinary skill in the art would have recognized as obvious that a phase difference of a speed, current, or voltage would be 180 degrees between the start of the first and second acceleration sections in view of Kanazawa, as discussed above.
As to claim 11, Kwon teaches that the speed of the motor is substantially 30rpm or more in the first and second acceleration sections (fig. 4).
As to claim 12, Kwon teaches that the rotational speed of the motor is substantially 300rpm or less at the end time of the first and second acceleration sections (fig. 4).
As to claim 13, Kwon teaches that the angle of a rotation axis of the drum is from zero to forty-five degrees (para. 2, “drum washing machine” implying a horizontal-axis washing machine; see para. 15, referencing falling of laundry that would occur in a horizontal-axis washing machine).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711